Citation Nr: 1024591	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected lateral epicondylitis of the right elbow, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial increased rating for service-
connected lateral epicondylitis of the left elbow, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for folliculitis of the 
arms.

7.  Entitlement to service connection for a right ear disorder.

8.  Entitlement to service connection for a left ear disorder.

9.  Entitlement to service connection for a psychiatric disorder, 
claimed as anxiety.

10.  Entitlement to service connection for a bilateral eye 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served in the United States Army Reserve, with 
mobilized service from January 2005 to January 2006, including 
service in the Southwest Asia theater of operations during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
commonwealth of Puerto Rico.  Due to the Veteran's current 
residence, however, his claims file is under the jurisdiction of 
the RO in Atlanta, Georgia.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Acting Veterans Law Judge in June 
2010.  A transcript of the hearing is associated with the claims 
file.  At that time, the Veteran raised the issue of service 
connection for a kidney disorder.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate 
consideration.

 
Additionally, in his original April 2006 claim, the Veteran 
raised the issue of entitlement to service connection for 
insomnia.  Although the RO issued VCAA notice with respect to 
service connection for insomnia in May 2006, to date, the issue 
has not been adjudicated.  As such, this issue is also referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected lateral epicondylitis of the 
right elbow is not productive of limitation of motion; his 
primary complaint is pain.

2.  The Veteran's service-connected lateral epicondylitis of the 
left elbow is not productive of limitation of motion; his primary 
complaint is pain.

3.  The Veteran's currently-shown bilateral shin splints are 
related to service.

4.  The Veteran's currently-shown hypothyroidism is related to 
service.  

5.  The Veteran does not have a current chronic disability 
manifested by chest pain.

6.  The Veteran's currently-shown folliculitis of the arms is 
related to service.

7.  The Veteran does not have a current chronic right ear 
disorder associated with his active military duty. 

8.  The Veteran's currently-shown left ear disorder is related to 
service.

9.  No nexus between the Veteran's active military service and 
his currently-shown psychiatric disorder has been demonstrated.

10.  The Veteran's currently-shown bilateral eye disorder is 
related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for service-connected lateral epicondylitis of the right elbow 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206 and 5207 
(2009).

2.  The criteria for an initial rating in excess of 10 percent 
for service-connected lateral epicondylitis of the left elbow are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206 and 5207 
(2009).

3.  Bilateral shin splints were incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

4.  Hypothyroidism was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  Service connection for chest pain is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

6.  Folliculitis of the arms was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

7.  Service connection for a right ear disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

8.  A left ear disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

9.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

10.  A bilateral eye disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

As to the service connection issues on appeal, the VCAA notice 
requirements were satisfied by a May 2006 letter, which also 
informed the Veteran of the law and regulations governing the 
assignment of disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
addition, following that letter, the December 2006 statement of 
the case, and May 2009 supplemental statement of the case were 
issued, each of which provided the Veteran an additional 60 days 
to submit more evidence.

With respect to the Veteran's claims for an increased evaluation 
of his service-connected lateral epicondylitis of the right and 
left elbow, the Board notes that the claim was one for service 
connection.  It was then granted and an initial disability rating 
and effective date have been assigned.  Therefore, the Veteran's 
service connection claim has been more than substantiated - it 
has been proven.  Accordingly, section 5103(a) notice has served 
its purpose and is no longer required.  As section 5103(a) no 
longer applies to the Veteran's appeal (e.g., his initial 
increased rating claims) the additional notification provisions 
for increased rating claims recently set forth by the United 
States Court of Appeals for Veterans Claims (Court) are not 
applicable in the present case.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Instead, the provisions of 38 U.S.C.A. 
§§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  See 
Dingess, supra.

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a September 2009 letter (which notified 
the Veteran of the grant of service connection for lateral 
epicondylitis of the right and left elbow, the assignment of 
their 10 percent ratings, effective January 2006, and his 
appellate rights) and the December 2006 statement of the case 
(which set forth the criteria necessary for higher disability 
evaluations, citations to applicable law, and the reasons and 
bases for the grant of his ratings).  Thus, the Board finds that 
the applicable due process requirements have been met.

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file, and he has been accorded 
multiple pertinent VA examinations.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
III.  General Rules And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as a psychosis becomes manifest to a 
degree of 10 percent within one year of the Veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the Veteran's period of service.  

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service.  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence 
of conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id at (b)(1).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 C.F.R. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The Veteran is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. V AOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  In determining whether a disorder 
existed prior to service, it is important to look at accepted 
medical principles including clinical factors pertinent to the 
basic character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1).  History given by the Veteran, which 
conforms to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).

The Court of Appeals for Veterans Claims (Court) has held that 
lay statements by a Veteran concerning a pre-existing condition 
are not sufficient to rebut the presumption of soundness.  See 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute competent 
medical evidence sufficient to overcome the presumption of 
soundness, even when such is recorded by medical examiners); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's 
account of what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability preexisted 
service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting 
medical evidence is needed to establish the presence of a 
preexisting condition); see also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (the mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110.  The Court has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

IV.  Increased Ratings

Historically, the Veteran filed a claim for entitlement to 
service connection for a bilateral arm condition in April 2006.  
The RO granted service connection for lateral epicondylitis of 
the right and left elbow in an August 2006 rating decision and 
assigned a 10 percent disability rating for each elbow, effective 
from January 2006.  (An effective date of one day after discharge 
from service was granted since the claim was received within a 
year of that date).  These service-connected disabilities remain 
evaluated as 10 percent disabling.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of current 
disability. The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, we must evaluate the 
Veteran's condition with a critical eye toward the lack of 
usefulness of the body or system in question. 38 C.F.R. § 4.10.

Disability of the joints is measured by abnormalities of motion, 
such as limitation of motion or hypermobility, instability, pain 
on motion, or the inability to perform skilled motions smoothly.  
38 C.F.R. § 4.45.  Painful motion due to healed injury is 
recognized as productive of disability entitled to at least a 
minimal compensable rating for the joint. 3 8 C.F.R. § 4.59.  
Under section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point when 
pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require 
a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain. Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

Disabilities of the elbow and forearm are rated under Diagnostic 
Codes 5205 to 5213.  38 C.F.R. § 4.71a, Diagnostic Codes 5205-
5213.  Normal ranges of elbow and forearm motion are defined by 
VA regulation as follows: elbow flexion from zero to 145 degrees; 
forearm pronation from zero to 80 degrees; and forearm supination 
from zero to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The evidence shows that the Veteran is right-hand dominant.  
Thus, the schedular ratings for the major elbow are applicable to 
his right elbow, and the ratings for the minor elbow are 
applicable to his left elbow.  38 C.F.R. § 4.69.

The RO has evaluated the Veteran's right and left elbow 
disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206, pertaining to limitation of 
flexion of the forearm.  Under Diagnostic Code 5206, flexion of 
the major or minor arm limited to 100 degrees warrants a 10 
percent rating.  A 20 percent rating is warranted for arm flexion 
limited to 90 degrees.  Additionally, under Diagnostic Code 5207, 
limitation of extension of the major or minor arm limited from 45 
to 60 degrees warrants a 10 percent rating, and limitation of 
extension to 75 degrees warrants a 20 percent evaluation.

Initially, the Board notes that while service and VA treatment 
records developed throughout the course of this appeal reflect 
arm pain and numbness, they are essentially devoid of any 
pertinent range of motion findings.  Range of motion is found in 
VA examination reports.

During a June 2006 VA joints examination, the Veteran reported 
persistent pain in the lateral aspect of both elbows, as well as 
numbness in his arms.  Physical examination revealed tenderness 
to palpation at the lateral epicondyle on both elbow joints.  
Elbow extension and flexion was from 0 to 145 degrees 
bilaterally, without pain.  There was also no pain, fatigue, 
weakness, or functional loss with repetitive motion.  The 
diagnosis was bilateral elbow lateral epicondylitis.  

An August 2008 VA treatment report reflects that X-rays of the 
bilateral elbows at that time revealed no fracture, dislocation 
or bony lesions, and mild degenerative changes.  Additionally, 
clinical evaluation of the elbows revealed normal motor and 
sensory function and monofilament test.

Most recently, the Veteran underwent VA examination of his elbows 
in November 2008.  At that time, he reported weakness, heat, lack 
of endurance and numbness.  He also described pain, which was 
elicited by physical activity, and relieved by rest and physical 
therapy.  He reported that he was unable to perform regular jobs 
around the house and at work as a result of pain.  Physical 
examination of the elbows revealed tenderness, with no signs of 
edema, effusion, weakness, redness, heat and guarding of 
movement, or subluxation.  Extension and flexion was from 0 to 
145 degrees bilaterally.  Pronation was 80 degrees bilaterally; 
supination was 85 degrees bilaterally.  Joint function of the 
elbows was not additionally limited by pain, fatigue, weakness, 
lack of endurance or incoordination after repetitive use.  

Reviewing the evidence in light of Diagnostic Codes 5206 and 
5207, the Veteran does not meet the criteria for an increased 
disability rating for his lateral epicondylitis of the right and 
left elbow.  Specifically, the evidence throughout the course of 
the appeal reflects normal range of motion of the right and left 
elbow.

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by an adequate pathology 
and evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain due to the 
Veteran's service-connected right and left elbow disabilities are 
contemplated in the 10 percent rating currently assigned.  There 
is no indication that pain due to the disability causes a 
functional loss greater than that contemplated by the 10 percent 
evaluation assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. 
Brown, supra.  Specifically, at his June 2006 VA examination, the 
examiner found no pain on initial range of motion; there was also 
no pain, fatigue, weakness, or functional loss with repetitive 
motion.  Although tenderness was noted at his November 2008 VA 
examination, the Veteran nonetheless demonstrated full range of 
motion; and it was noted that joint function of the elbows was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  

Additionally, the Veteran does not have a diagnosis of ankylosis 
of the elbow, flail joint fracture, non-union of the radius, non-
union of the ulna, or supination and pronation impairment, which 
might warrant additional disability ratings under Diagnostic 
Codes 5205, 5209, 5210, 5011, 5212, and 5213.

The Board has also considered assignment of an extraschedular 
evaluation for the increased rating claims on appeal.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the level of disability of the Veteran's elbows and; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not warranted.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  Here, the record does not 
reflect, and the Veteran has not asserted, that he is 
unemployable as a result of his service-connected bilateral elbow 
disability.  As such, further consideration of a TDIU is not 
warranted.

V.  Service Connection

A.  Bilateral Shin Splints

The record reflects that the Veteran has reported being diagnosed 
with shin splints prior to active military service (T-3).  In 
this regard, the Board notes that a June 1996 Army reserve record 
reflects complaints of bilateral shin pain.  The assessment at 
that time was "R/O shin splints," however no definitive 
diagnosis of the condition is indicated.  Additionally, while the 
report of a January 2006 medical examination, conducted during 
the Veteran's period of mobilized service, notes bilateral shin 
splints since 1996, this appears to have been based on the 
Veteran's reported medical history, and there are no records 
contemporaneous with the Veteran's entrance into mobilized 
service in January 2005, which indicate a diagnosis of the 
condition.  As there is no other evidence suggesting that shin 
splints preexisted service, besides the medical history reported 
by the Veteran, the Board finds that the presumption of soundness 
is not rebutted.

Records of treatment during the Veteran's period of active duty 
service include a May 2005 sick slip, which reflects shin 
splints, and a notation that the Veteran was to run at his own 
pace and distance every other day for two weeks.  As mentioned 
above, bilateral shin splints were also noted on service 
discharge in January 2006.  

During a June 2006 VA joints examination, clinical evaluation 
revealed tenderness to palpation in both legs, specifically at 
the anterior aspect of the tibial spine.  The diagnosis was 
bilateral shin splints.  

Given a finding of bilateral shin splints during active military 
service, and post-service findings of the same, the Board finds 
that service connection for bilateral shin splints is warranted.

B.  Hypothyroidism

The Veteran has also reported being diagnosed with hypothyroidism 
prior to active military service (T-5).  However, the record does 
not include any other evidence suggesting that hypothyroidism 
preexisted service.  As such, the Board finds that the 
presumption of soundness is not rebutted.

Records of treatment during the Veteran's period of mobilized 
service include a June 2005 sick slip, which indicates that the 
Veteran needed a thyroid check, and a subsequent October 2005 
record reflecting a diagnosis of hypothyroidism.  Diagnosis of 
hypothyroidism is also reflected in the report of a June 2006 VA 
general medical examination and subsequent VA treatment records.  

In view of a finding of hypothyroidism during active service, and 
findings of the same after service, the Board finds that service 
connection for hypothyroidism is warranted.  





C.  Chest Pain

The Veteran asserts that he began experiencing chest pain during 
active military service as a result of lifting heavy boxes, and 
that the condition has continued since that time.

An April 2005 service treatment report reflects a complaint of 
chest pain.  Although it was noted that the Veteran's history and 
examination strongly suggested costochondritis, he was referred 
for an EKG.  No follow-up reports are of record.

VA treatment records show that, in May 2006, X-ray examination of 
the Veteran's chest was essentially normal, revealing no evidence 
of acute cardiopulmonary disease.  Subsequent VA records, 
including the report of a June 2006 general medical examination, 
and a September 2009 treatment report, also reflect normal chest 
findings.  

Based on the foregoing facts, the Board finds that service 
connection for chest pain is not warranted.  While the evidence 
reflects a finding of likely costochondritis in service, no 
confirmed diagnosis of the disorder is indicated.  In any event, 
even assuming that the Veteran did have a confirmed diagnosis of 
constocondritis during service, subsequent records, dated with 
months of service discharge, reflect normal chest findings, and 
do not indicate any diagnosed chest disorder.  Although the Board 
sympathizes with the Veteran's complaints of chest pain, it notes 
that pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  In the absence of competent proof of a present 
disability, there can be no valid claim, and the appeal must be 
denied.  Brammer, supra. 

D.  Folliculitis

The service treatment records are absent for any complaints or 
findings of a skin condition of the Veteran's arm, including 
folliculitis.  However, an April 2006 VA treatment report 
reflects complaints of recurrent skin lesions on the Veteran's 
body for the past 10 months, and a diagnosis of folliculitis.
During a June 2006 VA general medical examination, clinical 
evaluation of the Veteran's skin revealed residuals of skin 
scratches on both forearms, status post episodes of itching, with 
minimal hypochromic scarring noted.  The diagnosis was 
folliculitis, both forearms.  Subsequent VA treatment records 
reflect continued findings and treatment of this condition.

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  See 38 
C.F.R. § 3.102.  Here, in view of the Veteran's credible reports 
of skin symptoms during active military service, and a diagnosis 
of a skin disorder within a year after discharge from service, 
the Board finds that the evidence is at least in equipoise and, 
resolving all reasonable doubt in favor of the Veteran, service 
connection for folliculitis of the arms is warranted.

E.  Ear Disorder

The Veteran contends that he developed an ear disorder during 
active military service.  

The service treatment records reflect a March 2005 complaint of 
an ear ache for the past 3 months.  Examination at that time was 
normal, with no ear drum redness or ear canal occlusion observed.

The Veteran underwent a VA ear disease examination in June 2006, 
at which time he reported itching and watery secretions of the 
ears, and constant use of q-tips.  Clinical evaluation of the 
ears was normal.  At a subsequent VA general medical examination, 
also dated in June 2006, clinical evaluation of the ear revealed 
mild redness of the left ear canal.  The examiner provided a 
diagnosis of external otitis of the left ear canal due to 
excessive use of q-tips.  

Based on the foregoing evidence, the Board finds that service 
connection for a right ear disorder is not warranted.  
Specifically, the evidence of record does not reflect a diagnosed 
right ear disorder at any time during the appeal.  Brammer, 
supra.  However, the Board does find that, in view of ear-related 
complaints during service, continued complaints after service, 
and a diagnosis of external otitis of the left ear within months 
after service discharge, service connection for a left ear 
disorder is warranted.  

F.  Psychiatric Disorder

The service treatment records are silent for complaints or 
findings of a psychiatric disorder.  The report of a June 2006 VA 
mental disorders examination reflects a diagnosis of adjustment 
reaction with mixed emotional features.  

In view of the absence of psychiatric complaints or findings in 
service, and a post service diagnosis of a psychiatric disorder 
which is not a psychosis (for which the application of the legal 
presumption of service connection for chronic disease would be 
warranted), the Board finds that service connection for a 
psychiatric disorder is not warranted.  

G.  Bilateral Eye Disorder

The Veteran asserts that his current bilateral eye disorder 
developed during active military service.  

The service treatment records show an October 2005 complaint of 
watery eyes.  Additionally, an April 2006 VA treatment report 
reflects that the Veteran described redness, dryness, and itching 
in the eyes for the past 10 months.  

At a June 2006 VA eye examination, the Veteran reported ocular 
itching and occasional blurred vision.  Clinical evaluation 
revealed refractive error, which the Board notes is a congenital 
or developmental defect and not a disease or injury within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  
However, clinical evaluation also revealed blepharitis of both 
eyes.  

In view of the evidence reflecting eye-related complaints during 
service, a diagnosis of blepharitis with months after service, 
and resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection for a bilateral eye disorder 
is warranted.
ORDER

An initial rating in excess of 10 percent for service-connected 
lateral epicondylitis of the right elbow is denied.

An initial rating in excess of 10 percent for service-connected 
lateral epicondylitis of the left elbow is denied.

Service connection for bilateral shin splints is granted.

Service connection for hypothyroidism is granted.

Service connection for chest pain is denied.

Service connection for folliculitis of the arms is granted.

Service connection for a right ear disorder is denied.

Service connection for a left ear disorder is granted.

Service connection for a psychiatric disorder is denied.

Service connection for a bilateral eye disorder is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


